Citation Nr: 1750860	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  10-21 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability.

2. Entitlement to an effective date prior to August 4, 2010 for the grant of limitation of flexion, right knee.

3. Entitlement to an increased rating in excess of 10 percent for instability of the right knee prior to January 22, 2009, and in excess of 30 percent thereafter.

4. Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the right knee with ligament reconstruction prior to August 4, 2010, and in excess of 30 percent thereafter.

5. Entitlement to an increased rating in excess of 20 percent for limitation of flexion, right knee.

6. Entitlement to an increased rating in excess of 30 percent for asthma.


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978 and from January 1983 to October 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in September 2008 and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In February 2017, the Veteran revoked his appointment of Darla Lilley as his representative.  As the Veteran has not obtained another representative, the Board recognizes the Veteran as proceeding pro se in this appeal.

The Board notes that in a July 2017 rating decision the AOJ granted service connection for post-traumatic stress disorder (PTSD) and total disability rating based on individual unemployability (TDIU).  As the July 2017 decision represents a full grant of the benefits sought with respect to those issues, this matter is not before the Board for consideration.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

In September 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal regarding the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability, have been met.  38 U.S.C.A. §7105(d)(5) (2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of an appeal regarding the issue of entitlement to an effective date prior to August 4, 2010, have been met.  38 U.S.C.A. §7105(d)(5) (2014); 38 C.F.R. § 20.204 (2016).

3. The criteria for withdrawal of the Veteran's appeal as to the issues of entitlement to increased ratings for right knee instability, degenerative joint disease of the right knee with ligament reconstruction, right knee limitation of flexion, and asthma have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.S. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  Id.  They must include the name of the veteran, the name of the claimant or appellant if other than the veteran (e.g., a veteran's survivor, a guardian, or a fiduciary appointed to receive VA benefits on an individual's behalf), the applicable Department of Veterans Affairs file number, and a statement that the appeal is withdrawn.  Id.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  Id.  

Here, in a VA Form 21-4138, Statement in Support of Claim dated September 2017, the Veteran withdrew his appeal on pending claims.  See September 2017 VA Form 21-4138, Statement in Support of Claim.  The Veteran's statement is in writing, includes the Veteran's name and claim number, and clearly expresses the intent to withdraw the appeal of the stated claim.

Therefore, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed.


ORDER

The issue as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability is dismissed.

The issue as to entitlement to an effective date prior to August 4, 2010 for the grant of limitation of flexion, right knee is dismissed.

The issues of entitlement to increased ratings for right knee instability, degenerative joint disease of the right knee with ligament reconstruction, right knee limitation of flexion, and asthma are dismissed.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


